Citation Nr: 1544750	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability from September 25, 2001 to November 8, 2011. 

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability from November 9, 2011 to July 10, 2014. 

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability since July 11, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1974 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for his lumbar spine disability and assigned a rating of 10 percent.  In August 2011, the RO increased the disability rating for this disability to 20 percent, effective September 25, 2001, the date after he separated from service.  The Veteran appealed the initial rating assigned for this disability, and the matter is now before the Board.  

This case was previously before the Board in March 2015, at which time the Board denied a rating in excess of 20 percent for the lumbar spine disability for the entire appeal period.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In August 2015, the Court granted a joint motion for remand (JMR), which vacated and remanded a portion of the Board's March 2015 decision that denied the increased rating claim in order for the Board to consider staged ratings for the present matter.  


FINDINGS OF FACT

1.  For the period from September 25, 2001 to November 8, 2011, the Veteran's lumbar spine disability symptoms manifested with forward flexion of the thoracolumbar spine that was greater than 30 degrees; thus, his limitation of motion was moderate.  Additionally, there was no evidence of intervertebral disc syndrome (IVDS), ankylosis, listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

2.  For the period from November 9, 2011 to July 10, 2014, the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine of 30 degrees, pain, limitation of motion, muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour; however, the Veteran's lumbar spine symptoms did not require the use of an assistive device for locomotion, and there was no evidence of IVDS, gibbus, kyphosis, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis. 

3.  Since July 11, 2014, the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain, limitation of motion, muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour; however, the Veteran's lumbar spine symptoms did not require the use of assistive devices, and there was no evidence of IVDS, gibbus, kyphosis, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a lumbar spine disability from September 25, 2001 to November 8, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5285, 5292-5295 (2002); 38 C.F.R. § 4.71a , DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a , DCs 5237, 5242, 5243 (effective September 26, 2003).

2.  The criteria for a 40 percent disability rating, but no higher, for a lumbar spine disability from November 9, 2011 to July 10, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5242, 5243 (2015). 

3.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability since July 11, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, in General

The Veteran is seeking an increased rating for his service-connected lumbar spine disability since September 25, 2001, the date he was granted service connection for this disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board notes that the August 2015 JMR specifically directed the Board to consider staged ratings in the present matter.  Thus, the following discussion addresses the Veteran's level of disability at various stages from September 25, 2001, the date following his discharge from service.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system, which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  The Veteran's lumbar spine disability has been rated as 20 percent disabling since September 25, 2001 under DCs 5293-5243 and 5242.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board concludes that the General Formula is the most appropriate rating criteria for the Veteran's thoracolumbar disability symptoms because it rates most accurately the Veteran's diagnosed lower back disability, including degenerative disc disease (DDD) and spondylosis of the lumbar spine.  Although the Board shall discuss the relevance of the IVDS Formula below, it notes that the Veteran has not been diagnosed with IVDS and that on several occasions during the entire appeal period he was specifically found to not have IVDS.  Thus, the evidence of record does not suggest that other diagnostic codes would be more appropriate for this disability, and the Veteran has not requested that other diagnostic codes be used.  Accordingly, the Board concludes that the Veteran should be rated under the General Formula.

For the sake of clarity, the Board will briefly discuss the rather complicated procedural history concerning the lumbar spine disability.  In October 2001, VA received the Veteran's claim for service connection for this disability.  In January 2003, it was determined the Veteran was ineligible for VA compensation due to a bad conduct discharge.  However, on September 26, 2006, the Veteran submitted an administrative decision showing his character of discharge had been upgraded.  In an April 2008 rating decision, the Houston RO granted service connection for several disabilities, including his lumbar spine disability, and assigned an initial rating of 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5242 for the lumbar spine, effective from September 26, 2006.  In June 2008, the Veteran filed a notice of disagreement to both the effective date and the initial rating assigned to the grant of service connection for this disability.  A subsequent June 2009 rating decision granted an earlier effective date of September 25, 2001. 

Thereafter, an August 2011 rating decision increased the Veteran's disability rating to 20 percent, effective from September 25, 2001.  Additionally, the Board notes that during the pendency of this claim, the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003). 

The criteria prior to September 2002, for evaluating a spine disability are as follows: 

Diagnostic Code 5292 addressed limitation of motion of the lumbar spine.  Slight limitation of motion was assigned a 10 percent evaluation; moderate limitation was assigned a 20 percent rating, and severe limitation of motion was assigned a 40 percent rating. 

Diagnostic Code 5293 addressed IVDS.  Under this code, post-operative, cured IVDS was assigned a 0 percent rating.  Moderate IVDS with recurring attacks was assigned a 10 percent rating.  A 40 percent evaluation was warranted for severe symptoms, recurring attacks with intermittent relief.  A 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

Additionally, prior to September 2002, Diagnostic Code 5295 concerned lumbosacral strain.  Under this code, a 40 percent rating was assigned when symptoms were severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted with symptoms of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was assigned of lumbosacral strain symptoms with characteristic pain on motion, and a noncompensable (zero) rating was assigned for slight subjective symptoms only. 

In September 2002, the criteria for evaluating IVDS (IVDS Formula), Diagnostic Code 5293, were changed.  From that date it was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assigned.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.

Effective September 26, 2003, the new general rating formula for injuries and diseases of the spine (other than IVDS, although its Diagnostic Code was changed from 5293 to 5243) was put in place (General Formula).  38 C.F.R. § 4.71a , DCs 5235 to 5242. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Normal range of motion of the combined thoracic and lumbar (i.e., thoracolumbar) segment of the spine is forward flexion to 90 degrees; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and rotation to the right and left sides to 30 degrees.  See 38 C.F.R. § 4.71a , Plate V (2015).

Normal forward flexion of the cervical spine is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Id.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note (5). 

For the period prior to September 23, 2002, only the old rating criteria for the lumbar spine disability may be applied.  From September 23, 2002 to September 26, 2003, the revised criteria for IVDS may also be applied, and from September 26, 2003, all relevant versions of the rating criteria for the spine are for consideration.  Whichever results in the most favorable rating to the Veteran, if any, is to be used.  However, the amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000), VAOPGCPREC 7-2003 (November 19, 2003). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating from September 25, 2001 to November 8, 2011

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling for the entire period on appeal pursuant to DCs 5242, 5293, 5243.  After a thorough review of the record, the evidence does not support a finding that the Veteran is entitled to the next higher rating of 40 percent for this disability during the period from September 25, 2001 to November 8, 2011 under any diagnostic code..  

The Veteran's service treatment records show reports of low back pain and a diagnosis of radiculopathy of the left lower extremity.  A May 2001 private magnetic resonance imaging (MRI) scan showed the presence of lumbar DDD.  Likewise, a July 2001 private neurological evaluation showed recurrent left L5 radiculopathy, however, he did not have any bladder or bowel abnormalities.  

The Veteran was initially examined in December 2001 in connection with his claim for service connection.  The Veteran reported pain and sciatica on the left side.  Range of motion testing was not reported during this VA examination.  X-rays taken at this time showed DDD of the lumbar spine.  The examiner commented that otherwise it was essentially an unremarkable exam, and his extremities were essentially within normal limits. 

The Veteran was next examined by VA in June 2009.  At the outset of the examination, the Veteran complained of back pain and radicular symptoms in both legs.  He denied any weakness, fatigue, and loss of bladder or bowel control, but noted stiffness and spasms.  The Veteran reported mild flare-ups every 2 to 3 weeks, and reported losing 1 week of time at work within the previous 12 months.  The Veteran denied having to use of an assistive device for locomotion.  

Upon physical examination, the examiner noted a normal gait and spinal curvature.  Additionally, the Veteran did not have gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, or lumbar spine ankylosis, but he did have lumbar lordosis.  Motor examination and muscle tone were normal, with no evidence of abnormal sensation or muscle atrophy in the lower extremities.  Range of motion findings revealed flexion to 66 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated pain was noted on movement, but there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner did not offer a specific finding regarding radiculopathy.  However, the examiner noted that the Veteran was employed full-time and that he worked in sales in the information technology (IT) industry.  

Also of record are private treatment records dating from 2001 that show treatment for the Veteran's lumbar spine disability.  However, these do not reflect findings materially different from what was recorded during VA examinations during this appeal period.  For example, in June 2005, a diagnosis of an L4-5 herniated disk and degenerative disk disease was noted.  Physical examination showed tenderness across the lower lumbar spine, with palpable spasms in the paraspinal muscles, and limited range of motion secondary to pain.  Neurological testing revealed deep tendon reflexes of 2+ and 4+ and symmetrical, with normal strength and sensation.  Straight leg raise and tension signs were negative.  An October 2007 private treatment record noted complaints of pain, but the Veteran specifically denied any radicular symptoms.  Likewise, a later dated October 2007 private discharge summary noted the presence of pain, but the Veteran again denied any lower extremity radicular symptoms and he was noted as having range of motion testing results that were within functional limits.  

The Veteran's VA treatment records similarly note his complaints of pain associated with his lumbar spine, and confirm the diagnosis of degenerative changes of the lumbar spine, such as in a September 2008 x-ray.  Additionally, in September 2008, his musculoskeletal symptoms showed herniation of a disc of the lumbar spine, but no tenderness, edema, swelling, or spasms.  Muscle strength testing of the upper and lower extremities was 5/5, and there was no sign of laxity, crepitation, swelling, edema, or warmth of the joints.  

The Veteran has also endorsed symptoms of pain and a bad back on several occasions, including in his June 2008 notice of disagreement.  In an October 2011 substantive appeal (VA Form 9), the Veteran endorsed a 30-year history of back pain.  He also indicated that he has had incapacitating and bedridden episodes.  He stated that he had to postpone employment for one week in 2005 due to his back symptoms.  He also stated that he was employed at that time in October 2011.  

Likewise, the Veteran's representative submitted several statements, such as in July 2009, requesting an increase in evaluation for the Veteran's lumbar spine disability.  

Based on the medical findings and the lay statements of record, the Board concludes the Veteran's lumbar spine disability does not warrant rating in excess of 20 percent at any point from September 25, 2001 to November 8, 2011.  Specifically, while the Board acknowledges the Veteran's lay statements regarding his symptoms, there is no indication that he suffered from severe limitation of motion of the lumbar spine, listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Likewise, muscle strength and sensory examinations appeared to be consistently within normal limits, and therefore, an increased evaluation under the provisions in effect prior to September 2002 is not indicated.  

Since September 2002, there is no indication in the record that his symptoms included ankylosis or that forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  Furthermore, although the Veteran indicated that he was incapacitated and bedridden on several over the past 30 years, the record does not show that he has ever had a diagnosis of IVDS, that any such incapacitating episode lasted at least 4 weeks in the previous 12 months, or that a treating physician prescribed bedrest for such symptoms.  In fact, the Veteran indicated that he had to postpone employment only for one week in 2005 due to such an episode.  Thus, the Board determines that the IVDS Formula is inapplicable in this case, and it would not provide a higher benefit to the Veteran during this appeal period.  

Moreover, while the Veteran reported radicular symptoms during the June 2009 VA examination, he has also denied any such symptoms on other occasions during this appeal period.  Likewise, while the private MRI, which was conducted prior to the current appeal period, showed the presence of left L5 radiculopathy, the December 2001 VA examination showed that the extremities were essentially within normal limits.  Thus, a separate rating for the left lower extremity is inapplicable.  

Accordingly, as the preponderance of the evidence is against entitlement to an initial rating in excess of 20 percent for a lumbar spine disability from September 25, 2001 to November 8, 2011, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Increased Rating from November 9, 2011 to July 10, 2014

In November 2011, the Veteran was reexamined to assess the current severity of his lumbar spine disability and the examiner diagnosed him with spondylosis of the lumbar spine.  The Veteran reported that he had a slow, progressive increase in discomfort and pain in his back.  He also stated he was very stiff in the morning and had pain in his buttocks that occasionally radiate into his groin area.  However, he denied any leg symptoms, bowel or bladder problems, and he stated that he did not require the use of braces or aids.  The Veteran also denied the occurrence of flare-ups.  

Range of motion testing revealed forward flexion to 30 degrees; extension to 10 degrees; lateral flexion to 15 degrees, bilaterally; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, or muscle spasms and guarding.  Muscle strength and sensory examinations were normal, and straight leg raise test was negative, bilaterally.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the lower extremities.  There was also no evidence of any other neurological impairments or IVDS.  The examiner commented that his thoracolumbar spine disability did not impact his ability to work, and in a VA examination for another disability on the same day, he was noted as working full-time.  In fact, in several statements in November 2011 and December 2011, the Veteran indicated that he was employed.  

In January 2014, the Veteran's representative submitted claims for an increased rating for the lumbar spine disability and a claim for a separate rating for bilateral radiculopathy secondary to the lower back disability.   

Based on these findings, the Board concludes the Veteran's lumbar spine disability warranted a 40 percent disability rating, but not higher, from November 9, 2011 to July 10, 2014.  Specifically, the November 2011 VA examiner found that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees.  Thus, a rating of 40 percent is warranted for his lumbar spine symptoms pursuant to the General Formula (DC 5242).  However, a rating in excess of 40 percent is not warranted because there is no evidence that he had unfavorable ankylosis of the thoracolumbar spine or the entire spine.  

Moreover, while the Veteran's representative submitted a service connection claim for bilateral radiculopathy that was secondary to the lower back disability, the November 2011 VA examination specifically found that the Veteran did not have any such symptoms during this appeal period.  

The Board has also considered whether the Veteran's disability has resulted in incapacitating episodes and the duration of any such episodes as described under DC 5243.  While the Veteran reported loss of work of 1 week during the November 2011 VA examination, there is no evidence to support that the Veteran was prescribed bed rest by a physician during this time, and there is no documentary evidence the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month period as is required for a 40 percent rating.  As the General Formula would provide a higher benefit for the Veteran during this time period, the Board concludes that the IVDS Formula is inapplicable.  

Accordingly the Board concludes that the Veteran's lumbar spine disability was 40 percent disabling, but no more, from November 9, 2011 to July 10, 2014 under the General Formula (DC 5242).  Therefore, the Veteran's increased rating claim for this lower back disability must be granted for this time period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating since July 11, 2014

The Veteran was most recently examined by VA in July 2014 during which the examiner diagnosed him with segmental instability and spondylosis of the lumbar spine.  His reported symptoms were largely repetitive of those previously noted in the November 2011 examination, and he continued to deny flare-ups associated with his low back disability.  He stated that he had muscle tension in his lower back but no radicular symptoms were noted.  He also denied loss of bladder or bowel control.  He stated that he used a transcutaneous electrical nerve stimulation (TENS) unit for his back symptoms.  

Range of motion findings revealed flexion to 40 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; and, lateral rotation to 15 degrees, bilaterally.  The examiner stated there was no pain on movement and no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of localized tenderness or pain to palpation, and while the VA examiner noted the Veteran suffered from muscle spasms, these spasms did not result in an abnormal gait.  Muscle strength and sensory examinations were normal, and straight leg raise test was negative, bilaterally.  The examiner specifically determined the Veteran does not suffer from radiculopathy of the lower extremities.  There was also no evidence of any other neurological impairments or IVDS. 

The July 2014 VA examiner also commented that Veteran was considered to be a poor historian and lacked affect and consistency in demonstration of required performance during the exam, especially during the range of motion evaluation. Specifically, the examiner noted there was exaggeration of self-limited range of motion that was disproportionate and inconsistent with the objective findings on examination.  The VA examiner observed the Veteran's motion after the exam, which appeared without effort and approximating normal.  The examiner therefore recommended that the Veteran should not be rated for range of motion as an independent factor. 

In a September 2014 statement, the Veteran's representative indicated that the Veteran should be afforded a higher rating for his back symptoms because they cause him to have less movement than normal, pain on movement, intermittent aching, and sharp daily pain, which was aggravated by activity.  The Veteran contended that these symptoms caused him to restrict his movements and daily activities.  Most recently, the Veteran's representative contended that staged ratings should be applied to the Veteran's claim because his symptoms showed worsening at various times during the appeal.  

In light of these findings, the Board concludes the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent at any point since July 11, 2014.  Specifically, the July 2014 VA examination showed that the Veteran's forward flexion of the thoracolumbar spine was 40 degrees, and there was no evidence of ankylosis.  Likewise, the Veteran was noted as not having IVDS and incapacitating episodes during this examination.  Moreover, he also did not have any neurological abnormalities associated with this disability, including bladder problems, bowel problems, radiculopathy, or neuropathy. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the lumbar spine disability at issue.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  The Veteran has provided lay evidence through written statements with respect to the presence of pain and the severity of such during his VA examinations.  While he is competent to report his symptoms, the July 2014 VA examiner noted the Veteran was a poor historian.  As such, the probative weight to be accorded his subjective reports is diminished in relation to other evidence of record for this time period.

Accordingly, as the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for a lumbar spine disability since July 11, 2014, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's back disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his lumbar spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The record shows that for the entire rating period on appeal, the Veteran has been employed.  Specifically, in addition to the VA examinations, which mentioned employment above, November 2001 statements from his employers and coworkers and a February 2012 report of general information indicate that the Veteran has been employed during the entire pendency of this appeal.  Thus, Rice is inapplicable in the present case.  

Moreover, the Board acknowledges that the Veteran is also service-connected for obstructive sleep apnea, major depressive disorder, sinusitis, actinic keratosis with basal cell carcinoma, DDD of the cervical spine, tinnitus, hypertension, allergic rhinitis, psoriasis, and a right foot disability.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in October 2001, June 2009, and July 2009 prior to the adjudication of the claim on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the lumbar disability claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in December 2001, June 2009, November 2011, and July 2014, during which examiners conducted physical examinations of the Veteran, reviewed the pertinent records, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.






ORDER

Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability from September 25, 2001 to November 8, 2011 is denied. 

Entitlement to a disability rating of 40 percent, but not higher, for a lumbar spine disability from November 9, 2011 to July 10, 2014 is granted, subject to the controlling regulations governing payment of VA monetary benefits. 

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability since July 11, 2014 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


